Order filed January 29, 2015.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00043-CR
                                ____________

                         HUNG PHUOC LE, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 185th District Court
                            Harris County, Texas
                       Trial Court Cause No. 1371912


                                    ORDER

      Appellant is represented by retained counsel, Scott Pawgan. Appellant’s
brief was originally due October 13, 2014. We granted a total of 90 days extension
of time to file appellant’s brief until January 9, 2015. When we granted the last
extension, we noted that no further extensions would be granted absent exceptional
circumstances. No brief was filed. On January 13, 2015, the court notified
appellant’s counsel that the brief was past due. On January 20, 2015, counsel filed
a further request for extension of time to file appellant’s brief. Counsel did not
allege any exceptional circumstances in the request.

      We deny the request for an extension and issue the following order:

      Scott Pawgan is ordered to file a brief with the clerk of this Court on or
before February 25, 2015. If counsel does not timely file appellant’s brief as
ordered, the Court will issue an order abating the appeal and directing the trial
court to conduct a hearing (1) to determine the reason for the failure to file the
brief and (2) to consider the imposition of sanctions, the appointment of new
counsel, or other appropriate relief.



                                   PER CURIAM



Panel consists of Chief Justice Frost and Justices Boyce and McCally